Filed by National Commerce Corporation Pursuant to Rule 425 under the Securities Act of 1933 Subject Company: Private Bancshares, Inc. Commission File No.: 333-214194 ** IMPORTANT INFORMATION ** ** PLEASE RESPOND AS SOON AS POSSIBLE ** To: Shareholders and Holders of Restricted Stock Units of Private Bancshares, Inc. Subject: Election Form for the Proposed Merger of Private Bancshares, Inc. with and into National Commerce Corporation Date: December 2, 2016 As a shareholder of Private Bancshares, Inc. (“
